Citation Nr: 0713041	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1963 through May 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In September 2004, the 
Board Remanded the appeal for an increased initial 
evaluation.  By a decision issued in March 2006, the Board 
denied an initial evaluation in excess of 50 percent.  

The veteran appealed the Board's March 2006 determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued in October 2006, the Court 
granted a Joint Motion for Remand, and vacated the Board's 
March 2006 decision.  The claim now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his representative, contends that his 
appeal should not be readjudicated without consideration of 
clinical records created since the Board's March 2006 
decision.  In addition, the veteran requests that all VA and 
private treatment records relevant to the claim which are not 
yet of record be obtained and associated with the veteran's 
claims file.  

This claim arises from disagreement with an initial 
evaluation assigned when the veteran's April 2000 claim of 
entitlement to service connection for PTSD was granted.  The 
Board agrees that any clinical record from 2000 to the 
present could be relevant, including for consideration of 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A "staged" rating is an initial evaluation following 
a grant of service connection comprised of successive ratings 
reflecting variations in the disability's severity since the 
date of service connection.  

Currently, no VA clinical records, other than reports of VA 
examinations, are associated with the claims file.  The 
veteran should be asked whether he has obtained any VA 
treatment other than the VA examinations of record which 
might be relevant to his claim for service connection for a 
psychiatric disorder.  If there are any VA treatment records 
or examination reports prior to November 2004 which have not 
been associated with the claims file, such records should be 
obtained.  Any VA treatment or examination records since 
November 2004, when the most recent VA examination was 
conducted, should be obtained.  

The veteran should be afforded the opportunity to identify 
any non-VA clinical records from 2000 to the present, 
especially any clinical records created since June 2004 (the 
date of the most recent private clinical evidence, outpatient 
treatment notes from K. Rao, M.D.).  Any identified records 
should be requested.  In particular, the veteran should be 
asked to identify any provider from whom he has received 
psychiatric care other than Dr. Rao, such as at a Vet Center.  

The veteran should also be advised that he may submit or 
identify alternative types of records which might be relevant 
to establish the severity of his PTSD, such as employment 
personnel or medical records, statements from fellow 
employees or supervisors, information about income, or 
statements from individuals who may have observed the 
veteran's functioning.  

After the veteran has been afforded every opportunity to 
identify or submit evidence relevant to the evaluation of his 
service-connected PTSD, the veteran should be afforded 
contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked whether 
he has been treated by Dr. Rao since June 
2004, and, if so, Dr. Rao's records of 
treatment of the veteran should be 
obtained.  

The veteran should be asked whether he 
has been treated for a psychiatric 
disorder by any non-VA provider other 
than Dr. Rao, either before or since June 
2004.  If so, he should provide the 
names, addresses, and dates of treatment 
related to any and all non-VA or private 
medical care providers who have treated 
him for PTSD or any psychiatric disorder 
or symptomatology.  

All correspondence, as well as any 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  

2.  Some clinical records which reflect 
that Dr. Rao provided treatment or 
examination are undated.  The veteran 
should be afforded an opportunity to 
review these records and ask Dr. Rao to 
resubmit the records with a notation as 
to the date of treatment or evaluation.  

3.  The veteran should also be advised 
that he may submit or identify 
alternative types of records which might 
be relevant to establish the severity of 
his PTSD, such as employment personnel or 
medical records, statements from fellow 
employees or supervisors, information 
about income, or statements from 
individuals who may have observed the 
veteran's functioning.

4.  The veteran's current VA clinical 
records, whether treatment records or VA 
examination records, from March 2006 (the 
date of the most recent Board decision) 
to the present, should be obtained.  If 
there are any VA treatment or examination 
records prior to March 2006 which have 
not been associated with the claims file, 
those VA records should be obtained.  

5.  The veteran should be afforded VA 
psychiatric examination.  The examiner 
should review the claims file prior to 
examining the veteran.  The examiner 
should describe the current severity of 
the veteran's PTSD, including describing 
the symptoms of PTSD manifested by the 
veteran and the frequency and severity of 
those symptoms, including the frequency 
and severity of panic attacks, if 
present, the frequency and severity of 
anger outbursts, if present, and so 
forth.  The examiner should elicit 
information as to the veteran's 
employment, including occupation, number 
of hours worked, and sufficient 
information about income to determine 
whether the veteran's employment 
constituted substantial gainful 
employment (income above the poverty 
threshold during the years at issue 
(April 2000 to the present).  The 
examiner should describe the significance 
of the veteran's symptoms in terms of 
occupational and social impairment as 
well as assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
functioning at the time of the 
examination.  The examiner should also 
provide an opinion as to the veteran's 
maximum functioning (highest GAF score) 
and poorest functioning (lowest GAF 
score) during the prior year.  

6.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



